  Case 3:21-cv-00296-E-BK Document 11 Filed 09/16/21                 Page 1 of 1 PageID 40



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

TISHA HENDERSON,                                §
                                                §
               Plaintiff,                       §
                                                §
V.                                              §           No. 3:21-CV-0296-E-BK
                                                §
UNITED STATES PATENT AND                        §
TRADEMARK OFFICE,                               §
                                                §
               Defendant.                       §



            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case that Plaintiff’s claims should be dismissed with prejudice for lack of subject matter

jurisdiction. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error.       The Court modifies the Findings, Conclusions and

Recommendation to dismiss Plaintiff’s claims without prejudice. See Warnock v. Pecos Cty., Tex.,

88 F.3d 341, 343 (5th Cir. 1996) (because sovereign immunity deprives court of jurisdiction,

claims barred by sovereign immunity are dismissed without prejudice). The Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate as modified.

       SO ORDERED this 16th day of September, 2021.




                                               Ada Brown
                                               UNITED STATES DISTRICT JUDGE
